Title: To James Madison from William C. C. Claiborne, 26 November 1803 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


26 November 1803, Natchez. “I have certain information that on the 11th Instant General Wilkinson left Fort St Stephens for Mobile from whence by the way of the Lakes he would proceed to New Orleans and thence to Fort Adams, where his arrival may be soon expected. To my dispatches to the Prefect and Mr. Clark (copies of which I transmitted to you by the last Mail) I have not yet received answers, but I expect them in two or three days.
“I inclose for your perusal the latest communications which have been made to me by Mr. Clarke. They confirm me in opinion, that the presence of the Commissioners is immediately Necessary at New Orleans, and that they should be accompanied by a respectable Military force. Under this impression, no exertions shall be wanting on my part to be in readiness for a speedy movement. Being unwilling to direct a peremptory draft of the Militia, unless the measure should become absolutely necessary, I have as yet only solicited the services of such Volunteers as are willing to proceed as an escort to the Commissioners; and in about four or five days I expect they will muster to the number of Two hundred men at least, and probably a more respectable force.

“I find on more minute enquiry, that the Military preparations at Fort Adams, are not in such forwardness as I expected and wished. But a few pieces of the ordnance there are yet mounted; and I should suppose it inexpedient to move without a handsome train of Artillery: for should opposition be made and a Coup de Main prove impracticable, it would be highly necessary for us to be in a situation to carry on offensive operations with promptitude against the Enemies Works. The Officer Commanding at Fort Adams in a Letter to me Dated the 23 Inst. says ‘If it will be deemed necessary to take no other means of offence than our Muskets, after the 27th we shall be ready at a moments warning, I have now fourteen Boats afloat, and in six days will have two or three more: but I cannot complete the ordnance in less than ten days.’ The Works around the City of New-Orleans are not in a State of defense, but Plaquemines and a fort at the Lake, are strong and regular fortifications, against which it may become necessary to use heavy Cannon.
“I have also to regret, that the situation of Individuals with respect to their Cotton Crops, and other private business at this particular Season of the year, has retarded our volunteer enrollments in the Militia. An Idea also prevails that the force required is intended more for Parade, than Service as the people here cannot believe that any serious opposition is meditated by the Spanish Government at New Orleans. But should such opposition be attempted, I am convinced that a large Majority of the Men capable of bearing arms in this Territory, would join the army with alacrity.
“I have incurred some public expense for the equipment and comfort of the volunteers, which I hope will meet the approbation of Government.”
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). 3 pp. This letter is not included in a list headed “Governor Claiborne’s letters received by the Department of State,” which summarizes the contents of dispatches dated 7 Sept. 1803–1 Sept. 1804 (DNA: RG 59, TP, Orleans, vol. 5; 11 pp.; docketed by John Graham; filed after 23 Sept. 1804).



   
   See Claiborne to JM, 18 Nov. 1803 (first letter), and n. 2.



   
   The enclosures were probably Clark to Claiborne, 14 and 15 Nov. (see Clark to JM, 16 Nov. 1803, and n. 1).


